Citation Nr: 0618395	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cancer of the gall 
bladder, liver, and pancreas due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1979 to August 1988, 
and a period of 10 years, 9 months, and 27 days prior to May 
4, 1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in June 2004 for 
procedural and evidentiary considerations, and that the 
action requested in the Board's remand has been accomplished 
to the extent possible.  This case is now ready for further 
appellate review.


FINDING OF FACT

There are no current findings or diagnoses of cancer of the 
gall bladder, liver, and pancreas that have been related to 
service or service-connected disability.


CONCLUSION OF LAW

Cancer of the gall bladder, liver, and pancreas was not 
incurred in active service or causally related to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim.

First, prior to the rating decision that denied the claim in 
February 2002, the veteran was provided with a December 2001 
letter that outlined the evidence necessary to substantiate 
his claim for service connection, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The February 2002 rating decision and August 2002 statement 
of the case then denied the claim, noting that the evidence 
did not demonstrate any basis to link any residual of 
pancreatic or other cancer to service.  The August 2002 
statement of the case further noted that there was no basis 
to link pancreatic or other cancer to the veteran's recently 
service-connected diabetes mellitus.  

Thereafter, following the Board's remand in June 2004, the 
veteran was furnished with additional letters in July and 
December 2004 that further outlined the evidence necessary to 
substantiate his claim and the respective obligations of VA 
and the veteran in obtaining that evidence.  Id.

Finally, following the receipt of additional VA treatment 
records and the results of further VA examination in May 
2005, a December 2005 supplemental statement of the case 
advised the veteran that there was no evidence of a confirmed 
diagnosis of cancer or other evidence of that condition.

Although the veteran was not specifically requested to 
provide any evidence in his possession that pertained to the 
claim pursuant to Pelegrini v. Principi, 18 Vet. App. 112 
(2004) until the most recent VCAA notice letter in December 
2004, as demonstrated from the foregoing communications from 
the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in response to the 
opinions expressed by the May 2005 VA examiner.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2005).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
malignant tumors become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2005).

Service medical records do not show any treatment for cancer 
of the gall bladder, liver, or pancreas.  At the veteran's 
retirement examination in July 1988, while the veteran 
complained of a history of stomach trouble and frequent 
urination, genitourinary, abdominal and visceral examination 
revealed negative findings.

A VA hospital summary from January 1999 reflects that one day 
prior to this admission, the veteran underwent an endoscopic 
ultrasonography (EUS), during which a pancreatic mass in the 
body and head was found which encased the splenic artery and 
occluded the superior mesenteric artery (SMA).  The veteran 
was started on pancrealipase 2 tablets during 
hospitalization, and on January 28, 1999, he was staged by 
EUS with stage IV pancreatic cancer.  It was noted that the 
veteran would be referred for consultation and followed by 
the oncology clinic.  The discharge diagnosis included 
pancreatic cancer stage IV (T4L1MO).  

VA treatment records from March 1999 reflect that the 
pancreatic mass was to be further evaluated by way of 
computed tomography (CT) scans.

VA outpatient treatment records from April 1999 to May 2000 
reflect that in early April 1999, the veteran was reportedly 
advised by a physician that he had to have surgery to verify 
the diagnosis of cancer.  Approximately two weeks later, an 
April 1999 endoscopic report reflects that an endoscopic 
retrograde cholangiopancreatography (ERCP) was performed for 
evaluation of biliary stent removal and possible replacement 
in the veteran with presumed pancreatic cancer.  It was 
further noted that the veteran was stented on January 29, 
1999 with resolution of his jaundice, but now had dark urine, 
pale stools, and rising bilirubin.  A CT scan reportedly 
showed a pancreatic head mass, but cytology from ERCP and EUS 
were negative for malignancy.  A May 1999 common bile duct 
brushing was also negative for cancer.  In July 1999, a CT of 
the liver revealed a 1 centimeter lesion consistent with 
benign arterial abnormalities such as a hemagioma.  In 
October 1999, another ERCP was performed for reevaluation of 
a distal restructure associated with a mass in the head of 
the pancreas, first detected 9 months earlier.  Previous 
brush cytology was negative and further brush cytology was 
recommended.  An October 1999 common bile duct brushing was 
negative for cancer.  

A VA medical record from early February 2000 reflects that 
although the veteran was admitted for follow-up of pancreatic 
carcinoma, the primary diagnosis was pancreatic mass.  A 
February 2000 CT scan reportedly showed no changes from a CT 
done in early 1999.  An April 2000 pathology report reflects 
no immunophenotypic evidence of malignant lymphoma.  A VA 
treatment record from the end of May 2000 reflects that a 
past medical history that included possible pancreatic 
cancer.  In March 2001, it was noted that the veteran was 
reportedly doing great since he did not have a terminal 
disease, e.g., pancreatic cancer.  The assessment included no 
pancreatic cancer.  

VA diabetes mellitus examination in January 2002 revealed 
that the veteran reported that he was found to have a tumor 
in his left breast after his return from Vietnam.  This was 
surgically removed and not found to be cancerous.  A 
pancreatic mass was reportedly discovered in 1998, at which 
time the veteran was also found to be hypoglycemic.  He had 
been treated since then with diet and exercise for the 
previous two to three years.  The examiner stated that the 
pancreatic mass was concerning and that the veteran was 
unclear on the nature of the mass.  He was initially given a 
five to six month time frame that indicated to this examiner 
that physicians thought this was cancer.  However, the 
veteran had lived three years since that time.  The mass was 
stated to be obstructive and the veteran reported recurrent 
jaundice until he had a stent placed in the pancreatic duct.  
The examiner noted that pancreatic masses could impair both 
exocrine and endocrine pancreatic function, either through 
duct blockage or from an incompletely understood paracrine or 
endocrine effect.  In this light, there was a potential for 
contribution of the tumor to the veteran's diabetes directly, 
independent of the effect of Agent Orange on beta cell 
function.  However, the examiner believed that it would seem 
possible that Agent Orange was itself related to the 
pancreatic tumor and therefore indirectly related to diabetes 
in any event.

In summary, the examiner noted that there was a diagnosis of 
diabetes coincident with a diagnosis of pancreatic tumor, and 
there was a history suggestive of Agent Orange exposure.  The 
diabetes was managed with diet and exercise, however, the 
pancreatic tumor was of some concern.  The examiner noted 
that he was not privy to any records at this time which might 
shed some light on this issue.  The possibility was that this 
was also related to Agent Orange and certainly in the overall 
scheme of things, seemed more likely to be a significant 
effect on the veteran's lifespan than the diabetes itself.

VA Agent Orange examination in January 2003 revealed a past 
medical history that consisted of hospital admissions in 1996 
and January 1999, at which time the diagnosis included 
pancreatic cancer stage IV.  It was not noted whether any 
subsequent treatment records or studies were reviewed.  
Complaints included pancreatic cancer.  The clinical 
diagnoses included pancreatic cancer stage IV.

A July 2003 VA medical center letter regarding recent VA 
Agent Orange examination reflects findings that included 
pancreatic cancer.

VA treatment records for the period of July 2003 to March 
2005 are negative for any findings or diagnoses of cancer of 
the gall bladder, liver, or pancreas.

VA examination in May 2005, together with a November 2005 
addendum report, revealed that the examiner reviewed the 
claims file in connection with his examination of the veteran 
and noted that the veteran had undergone multiple ERCP's and 
an EUS for evaluation of his common bile duct stricture and 
possible pancreatic mass.  The examiner then reviewed the 
results of these studies, which included the results from 
cytology in October 1999 that was negative for any 
malignancy.  The veteran reported that he was advised to 
undergo surgery but he declined, noting that one of his 
friends had poor results later on.  The impression was 
primary sclerosis cholangitis and questionable history of 
pancreatic cancer.  The examiner again noted the veteran's 
history of studies, which included an EUS that documented a 
hyperechoic mass with irregular margin in the pancreatic 
body.  However, the VA examiner noted that cytology did not 
reveal malignancy and as the veteran had lived for six years 
since this diagnosis was first considered in April 1999 
without undergoing any surgery, the examiner doubted that the 
veteran had any malignancy.  The examiner further commented 
that it was quite unlikely that the veteran had any 
pancreatic, gall bladder, or liver cancer as it would be 
extremely rare for anyone to live for six years without 
undergoing definitive treatment, which was surgery in the 
case of pancreatic cancer which was operable.  The veteran 
had also not received any chemotherapy.  Thus, the examiner 
opined that it was unlikely once again that the veteran had 
any sort of pancreatic or gall bladder malignancy.  

At the veteran's hearing before the Board in May 2006, the 
veteran's representative maintained that not all of the 
questions posed in the Board's remand of June 2004 had been 
properly addressed by the May 2005 VA examiner (transcript 
(T.) at p. 4).  The veteran then testified to the 
circumstances surrounding the diagnosis and treatment of his 
pancreatic condition (T. at pp. 9-17).


II.  Analysis

The Board has carefully reviewed the evidence of record and 
initially notes that while the veteran's claimed cancers are 
not among those designated by the Secretary as warranting 
presumptive service connection as a result of exposure to 
Agent Orange, based on the veteran's service in Vietnam, it 
is presumed that he was exposed to Agent Orange.  

The Board further notes, however, that to establish service 
connection for disability associated with that exposure, or 
alternatively, to a period of one year after service or as 
secondary to his service-connected diabetes mellitus, there 
must be competent medical evidence establishing the existence 
of cancer of the gall bladder, liver, or pancreas, and 
linking the disorder or residuals of the disorder to exposure 
in service, a period of one year after service, or the 
veteran's service-connected diabetes mellitus.  The evidence 
of record, however, does not support a current diagnosis of 
cancer of the gall bladder, liver, or pancreas, or link any 
such disability to service, a period of one year after 
service, or service-connected disability.

The Board first notes that under the basic statutory 
framework and the case law, it is clear that a fundamental 
element for the establishment of service connection is 
competent evidence of current "disability."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this regard, 
while the record reflects a January 1999 VA hospitalization 
summary diagnosis that included pancreatic cancer stage IV 
which was again noted and adopted in the VA Agent Orange 
examination in January 2003, the May 2005 VA examiner noted 
his review of the claims file, which included all relevant 
diagnostic studies and records dated since January 1999, and 
concluded that it was unlikely that the veteran had any 
pancreatic, gall bladder, or liver cancer as cytology did not 
reveal malignancy, the veteran had lived for six years since 
this diagnosis was first considered in April 1999 without 
undergoing any surgery, it would be extremely rare for anyone 
to live for six years without undergoing definitive 
treatment, and the veteran had not received any chemotherapy.  
Accordingly, as the determination of current disability is 
based on the existence of a current disability at the time of 
adjudication as opposed to any point during the pendency of 
the claim (Chelte v. Brown, 10 Vet. App. 268 (1997)), the 
Board finds that the May 2005 VA examiner's opinion together 
with the negative diagnostic findings and lack of current 
evidence of cancer of the gall bladder, liver, or pancreas 
requires that the veteran's claim for service connection for 
cancer of the gall bladder, liver, and pancreas be denied on 
the basis of no current disability.

The Board further notes that although the veteran in good 
faith believes that he currently suffers from cancer of the 
gall bladder, liver, and pancreas associated with Agent 
Orange exposure or his service-connected diabetes mellitus, 
he has not demonstrated any special education or training 
that enables him to diagnose cancer or to express an opinion 
on medical causation with respect to such a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, in weighing the probative value of the January 
1999 hospitalization and January 2003 Agent Orange 
examination findings and the statements of the veteran on the 
one hand, and the lack of diagnostic findings and current 
findings or diagnosis of any cancer by the May 2005 VA 
examiner, and the lack of significant in-service complaints 
or findings or relevant post-service complaints until January 
1999, on the other, the Board finds the latter to be of far 
more probative value, and that a preponderance of the 
evidence is against the claim.

The Board would further note that as the May 2005 VA examiner 
did not find cancer, the claim failed on this basis alone, 
and it was thereafter unnecessary for him to comment on 
whether cancer was related to service or service-connected 
disability.






ORDER

The claim for service connection for cancer of the gall 
bladder, liver, and pancreas is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


